DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first deformable plate 25is curved to convex in a direction from the top surface toward the bottom surface of the first deformable plate and wherein each of the pair of second deformable plates is curved to convex in a direction from the inner surface toward 5the outer surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the first deformable plate 25is curved to convex in a direction from the top surface toward the bottom surface of the first deformable plate 
each of the pair of second deformable plates is curved to convex in a direction from the inner surface toward 5the outer surface
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantor et al. (US Publication 2008/0114298 A1).
Image 1:

    PNG
    media_image1.png
    302
    708
    media_image1.png
    Greyscale

Regarding claim 1, Cantor discloses an apparatus (100, Figs. 1A-2C and 9A-9B) for applying a microneedle patch (120) onto a skin, comprising: 5
a housing (100, Figs. 1A-2C and 9A-9B) to be placed on the skin in use, the housing comprising: 
 		a first deformable plate (110/115) having one end (Image 1) and the other end (Image 1), the first deformable plate having a top portion (Image 1) configured to receive a pressure that a user applies (Fig. 2B) and a bottom portion (Image 1) 10configured to support the microneedle patch (Fig. 2B);
 		a pair of second deformable plates (140, Figs. 9A-9B), the pair of second deformable plates each having a first end (Image 1) and a second end (Image 1), the first end of one of the pair of second deformable plates being connected to the one end of the first deformable plate (Image 1) 15and the first end of the other of the pair of second deformable plates being connected to the other end of the first deformable plate (Image 1) with the pair of second deformable plates directed obliquely outwardly (Fig. 2B) such that a distance (Image 1) between the second ends of the pair of second deformable plates is greater than a distance 20between the first ends of the pair of second deformable plates (Image 1); wherein the first deformable plate is configured to be more deformable than the pair of second deformable plates (Figs. 2A-2B).  
Regarding claim 2, Cantor discloses the apparatus of claim 1, wherein the first deformable plate 25is curved to convex in a direction from the top surface toward the bottom surface of the first deformable plate (Fig. 2A).  
Regarding claim 4, Cantor discloses the apparatus of claim 1, wherein the pair of second deformable plates have respective extremities (Image 1) extending outward away from each other (Image 1) such that, when the user applies the pressure on the 10top portion of the first deformable plate (Figs. 2A-2B), increased frictional forces are generated between the extremities and the skin to spread a portion of the skin under the microneedle patch (Figs. 2A-2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US Publication 2008/0114298 A1) in view of Prausnitz et al. (US Patent 6,743,211 B1).
Regarding claim 3, Cantor discloses the apparatus of claim 2, wherein the each of the pair of second deformable plates has an inner surface and an outer surface (Figs. 2A-2B and 9A-9B).
Cantor is silent regarding
wherein each of the pair of second deformable plates is curved to convex in a direction from the inner surface toward 5the outer surface.  
In analogous prior art, Prausnitz teaches an apparatus (150) for applying a microneedle patch (120) onto a skin, comprising: 5
a housing (150) to be placed on the skin in use, the housing comprising: 
 		a deformable plate (152),
wherein the deformable plate has an inner surface and an outer surface (Figs. 14A-14B), and wherein the deformable plate is curved to convex in a direction from the inner surface toward 5the outer surface (Fig. 14B).
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified each of the pair of second deformable plates of Cantor to incorporate being curved to convex in a direction from the inner surface toward 5the outer surface, since such a modification would have involved a mere change in the shape of the member and a change in shape in generally recognized as being within the level or ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783